Mr. Justice Doyle
specially concurring:
I originally concurred in the opinion of the Court. As a result of further study I am convinced that the important issue in the case which was not decided should have been determined. For that reason I find it necessary to express these thoughts.
Schilt brought this action for the purpose of question*434ing and objecting to the final report of Flora Toplitzky, his predecessor. Counsel for Mrs. Toplitzky moved to dismiss the action and following the denial thereof, stood on the motion. After entry of adverse judgment Mrs. Toplitzky brought the matter here for review. Her primary contention was that Schilt lacked capacity to question her administration. However, the opinion of the Court failed to consider this determinative question. The matter was decided on procedural grounds. The next step will be a retrial and the entry of another judgment. The cause will then be returned for determination of the question which in my opinion is all important, namely, whether the action can be maintained. My disposition would be to now hold that Schilt has the capacity to bring his predecessor’s misdeeds to the attention of the probate court.
In my opinion we should decide a question which is squarely presented especially where the decision will save the parties the expense and trouble of a return trip to this Court.